IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                       DIVISION ONE

In the Matter of the Detention of          )      No. 73818-6-1



BARRY ALAN SORRELS,                               UNPUBLISHED OPINION
                                                                                       y-;>   "J—'y'

                     Appellant.                   FILED: August 1,2016
                                                                                        4? |c
       Verellen, C.J. — B.S. appeals a 90-day involuntary commitment order. He

contends substantial evidence does not support the court's finding that he suffered

from a grave disability. But the State presented recent, tangible evidence of B.S.'s

inability to provide for his essential needs, with a high probability of serious physical

harm within the near future unless adequate treatment was provided. We conclude

substantial evidence supports the trial court's findings and those findings in turn

support its conclusion. We therefore affirm.

                                         FACTS


       After being voluntarily hospitalized at Harborview Medical Center from May 1,

2015 through May 22, 2015, B.S. was discharged to an adult family home. He was

readmitted to Harborview on May 23, 2015.
No. 73818-6-1/2



       On May 27, 2015, the State petitioned for B.S. to be committed for 14 days of

involuntary treatment, and the court entered an agreed order.1 The State then

petitioned for 90 days of more restrictive involuntary treatment. The petition alleged

B.S. was "gravely disabled" due to a mental disorder.2

       The State presented testimony from Harborview Medical Center psychiatrist

Dr. Kokil Chopra and Harborview social worker Ashely Molenda at the commitment

hearing.

       Dr. Chopra treated B.S. since his voluntary admission to Harborview. She

performed a mental status exam of B.S. daily and reviewed nursing and other staff's

overnight reports. Based on Dr. Chopra's evaluation, B.S. had mental, emotional,

and organic impairments. He was diagnosed with major depressive disorder and

cognitive disorder "not otherwise specified."3 In addition, he had a history of chronic

heroin use. Dr. Chopra stated these impairments had a substantial adverse effect on

his cognitive and emotional function.

       Dr. Chopra testified that upon B.S.'s May 23 readmission, he appeared

"altered" mentally, declined to answer staff's questions, and repeatedly stated, "It's all

the same," or "It doesn't matter," and "I do not want to do this anymore."4 As for

B.S.'s functioning since readmission, nursing reports indicated B.S. required a lot of

assistance with his activities of daily living such as bathing and toileting. B.S. also


       1A designated mental health professional previously petitioned for B.S.'s initial
detention.

       2 Clerk's Papers (CP) at 24.
       3 Report of Proceedings (RP) (June 15, 2015) at 10.
       4 Id. at 18.
No. 73818-6-1/3



had balance problems. Staff reported he fell off a shower chair while bathing. And

before his readmission, bystanders observed B.S. stumbling on the street. B.S. was

supposed to use a walker, but sometimes walked on his own.

       B.S. also had significant memory issues. Dr. Chopra testified that the week

before the 90-day commitment hearing, B.S. did not remember her, even though she

worked with him every weekday. She stated a lot of the time, he could not connect

where he was or the day of the week and was unable to recall events occurring both

before and after his previous discharge. B.S. also insisted he would return to his

apartment if released, but B.S. did not have an apartment or the means to obtain

one.



       Dr. Chopra also testified B.S. suffered from other medical concerns, namely

heart problems, which required a number of medications. Dr. Chopra doubted B.S.

would be able to manage his medications or comply with medical appointments if

released. In addition, toxicology testing indicated B.S. had used cocaine and opioids

during his brief May 22 to May 23 release to an adult family home.

       In Dr. Chopra's opinion, B.S. was gravely disabled as a result of a mental

disorder; specifically, he was in danger of serious physical harm from a failure to

provide for his essential needs of health and safety. She recommended B.S. remain

at Harborview until they could find an adult family home or assisted living facility to

provide him with the 24-hour supervision he needed to help manage his medications,

cook his meals, and help him with his activities of daily living. Dr. Chopra testified

B.S. was incapable of outpatient management given his memory impairments, and

therefore, a less restrictive alternative placement was not appropriate.
No. 73818-6-1/4



       Molenda testified that B.S. disagreed with Harborview about the proper

placement for him. She stated his mental disorder interfered with the hospital's ability

to develop a safe discharge plan for him because he lacked "insight into his illness

and how it affect[ed] his ability to be safe in the community."5 Molenda testified B.S.

planned to go to his own apartment and stay in an independent setting after being

discharged. But Molenda concluded B.S. was incapable of living on his own. She

was concerned about his ability to attend necessary appointments, obtain medical

care, and feed himself.

       The court concluded B.S. was gravely disabled. The court found it significant

that, after being released from the hospital for only one day, B.S. returned in an

"altered" mental state, indicating he was suffering from depression and unable to take

care of his daily needs.6 The court therefore entered an order committing B.S. for an

additional 90 days.

       B.S. appeals.

                                      ANALYSIS

      As a preliminary matter, although the 90-day commitment order at issue has

since expired, B.S. contends, and the State concedes, that his appeal is not moot

because an involuntary commitment order may have collateral consequences on

future commitment determinations.7 Under the circumstances, we exercise our

discretion to decide the appeal on the merits.



       5jd. at 41.
       6Id, at 52.
       7See InreDet.ofM.K.. 168 Wash. App. 621, 625-30, 279 P.3d 897 (2012).
No. 73818-6-1/5



       B.S. argues the trial court's findings of fact are not supported by substantial

evidence, and these findings do not support its conclusion that B.S. was gravely

disabled. We disagree.

       A person can be committed for involuntary treatment if that person is gravely

disabled.8 Gravely disabled means a person, as a result of a mental disorder, "is in

danger of serious physical harm resulting from a failure to provide for his or her

essential human needs of health or safety."9 The State must show "a substantial risk

of danger of serious physical harm."10 Specifically, "the State must present recent,

tangible evidence of failure or inability to provide for such essential human needs as

food, clothing, shelter, and medical treatment which presents a high probability of

serious physical harm within the near future unless adequate treatment is afforded."11

This risk of harm need not be evidenced by recent, overt acts.12 Instead, it "usually

arises from passive behavior—i.e., the failure or inability to provide for one's essential

needs."13

       Where the trial court has weighed the evidence, our review is generally limited

to determining whether substantial evidence supports the trial court's findings of fact

and ifthose findings in turn support the court's conclusion.14 Substantial evidence is



      8 RCW 71.05.280(4).
      9 RCW 71.05.020(17).
       10 In re Pet, of LaBelle. 107 Wash. 2d 196, 203-04, 728 P.2d 138 (1986).
       11 Jd at 204-05.
       12 Id at 204.
       13 id
       14 Id. at 209.
No. 73818-6-1/6



'evidence in sufficient quantum to persuade a fair-minded person of the truth of the

declared premise.'"15

       For a 90-day involuntary commitment, the State must prove the individual is

"gravely disabled" by clear, cogent and convincing evidence.16 This standard of proof

means the ultimate fact in issue must be shown by evidence to be "highly

probable."17

       Here, it is undisputed that B.S. suffered from serious, long-standing mental

disorders at the time of his commitment. The State provided substantial evidence

that B.S. was gravely disabled by those disorders. The State's witnesses testified

that B.S.'s mental disorders significantly interfered with his self-care and the

hospital's ability to develop a safe discharge plan for him. The fact that B.S. was

readmitted to the hospital in an altered mental state after being discharged for just

one day demonstrated that he lacked insight into his illness and how it affected his

ability to be safe. B.S. also had significant memory issues and suffered from other

medical concerns requiring multiple medications. If B.S. did not receive treatment in

an inpatient setting, the State's witnesses' concluded he would be unable to take

care of himself, decompensate "mentally, as well as physically," and be at risk for

another stroke, heart problems, and other medical issues.18 There is thus substantial




       15 lnreDet.ofA.S.. 91 Wash. App. 146, 162, 955 P.2d 836 (1998) (quoting
Holland v. Boeing Co.. 90 Wash. 2d 384, 390, 583 P.2d 621 (1978)).
       16 LaBelle. 107 Wash. 2d at 209.
       17 jd
       18 RP (June 15, 2015) at 20-21.
No. 73818-6-1/7



evidence that B.S. was in danger of serious physical harm due to a failure or inability
to provide for his essential human needs.

       B.S. claims any mental disorder he suffered from did not prevent him from

meeting his essential needs because he was able to participate in self-care at

Harborview and previously managed his own needs despite being homeless for 10

years. But the State was required only to show "a substantial risk of danger of

serious physical harm."19 Additionally, the State was not required to show the

"danger of serious harm" was imminent.20 Although Dr. Chopra testified B.S. was

participating in self-care and meeting nutritional needs at Harborview, she clarified

"participating in self-care need is different from [being] able to completely meet their

own need. So he was participating, which means he's been cooperative in all the

self-care ... assistance that he gets."21 Dr. Chopra further testified:

              The fact that he's meeting his nutritional goals is because he's in
       a structured setting right now. So things are monitored. If he stops
       eating, ... the nurses will go to his room. . . . They'll prompt [him].

               . . . [T]he medications are provided. ... I don't see [B.S.] taking
       that initiative to take his own medications. . .. [W]hat he's doing right
       now is because of this structured setting. And even now, ... we are
       noticing a lot of deficits and impairments. So without a structured
       setting, he's bound to fail.[22]




       19 LaBelle, 107 Wash. 2d at 204 (emphasis added).
       20 Id at 203.
      21 RP (June 15, 2015) at 32.
      22 Id. at 35-36.
No. 73818-6-1/8



Therefore, although B.S. was able to participate in self-care in the hospital, the State

established B.S. would be unable to provide for his essential needs outside a

structured setting.

       Furthermore, while B.S. had been homeless in the past, a homeless existence

would present a grave risk of harm. Given his current medical issues, memory

deficits, and inability to provide for his daily needs, only an inpatient facility can

provide the supervision and assistance B.S. needs. Therefore, B.S.'s arguments are

unpersuasive.

       We affirm the 90-day involuntary commitment order.




WE CONCUR:




  W^//w^Qx                                              4"*s.^



                                              8